6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 1 of 18




                    Exhibit 2
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 2 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 3 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 4 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 5 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 6 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 7 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 8 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 9 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 10 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 11 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 12 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 13 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 14 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 15 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 16 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 17 of 18
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-5   Page 18 of 18
